DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Invention I (claims 24-26, 28-29, 31-43) in the reply filed on 7/27/22 is acknowledged.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “the fiber-reinforced polymeric material” comprising “a jog” is indefinite, as a material cannot be defined with structure. Applicant should positively recite an “insert”, as this appears to be the intended structure with a jog. Moreover, one ordinary skill in the art cannot properly ascertain the metes and bounds of the claim limitation requiring that the “jog” be “configured to accommodate” a weight. From applicant’s specification, the insert does not retain the forward weight. Nor does the insert have a forward hole to allow the forward weight to be fastened into the forward weight retaining feature. From the drawings and specification, the insert does not appear to have any direct structural connection to the forward weight. Applicant should claim the insert’s jog with respect to the weight retaining feature. For examining purposes, examiner will construe the scope such that an insert made from fiber-reinforced polymeric material comprises the jog and the jog generally outlines a weight retaining feature.  
Claims 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “the fiber-reinforced polymeric material” comprising “a notch” and “forward edge” is indefinite, as a material cannot be defined with structure. Applicant should positively recite an “insert”, as this appears to be the intended structure with the claimed notch. For examining purposes, examiner will construe the scope such that an insert made from fiber-reinforced polymeric material comprises the notch and forward edge.  


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 24-25 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US Pat. No. 9,457,245).
With respect to claims 24-25, Lee teaches a golf club head 102, comprising: a front portion 150, a rear portion 152, a toe portion, a heel portion, a crown portion, and a sole portion; a body, at least partially defining the front portion, the rear portion, the toe portion, the heel portion, the crown portion, and the sole portion, wherein the body comprises: a sole section, partially defining the sole portion and extends from the front portion to the rear portion (Fig.’s 1-8), wherein the sole section is configured to retain a weight 170 (Fig.’s 1-8; column 10, lines 1-30); and a toe-side opening 162, at least partially located in the toe portion; a toe-side insert 120 attached to the body over the toe-side opening 162 such that the toe-side insert 120 covers the toe-side opening; and a first weight 170 attached to the sole section in a first location (Fig. 8; column 10, lines 1-30); wherein: the body further comprises a crown opening, at least partially located in the crown portion; and a crown insert 118 attached to the body over the crown opening such that the crown insert 118 covers the crown opening (Fig.’s 2, 7; column 7, lines 15-20).  
With respect to claim 36, Lee teaches a heel-side opening 166, at least partially located in the heel portion, wherein the sole section separates the heel-side opening from the toe-side opening; and a heel-side insert 122, attached to the body over the heel-side opening such that the heel-side insert 122 covers the heel-side opening 166 (Fig.’s 1-8).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 26, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pat. No. 9,457,245). 
With respect to claim 26, Lee teaches wherein the toe-side insert 120 and the crown insert 180 inherently have a combined outer surface area. Lee fails to disclose this numeric value, and therefore fails to expressly teach a combined outer surface area of greater than about 9000 mm2. However, per MPEP 2144.04, the scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. One ordinary skill in the art would recognize that the inserts serve as a weight saving feature for freeing up discretionary mass that can then be used for adding forgiveness and/or moving CG to a desired location. As extrinsic evidence, See Chao et al. (US Pub. No. 2011/0159986) teaching wherein the size, location and of inserts are result effective variables for a clubs mass distribution, MOI and structural integrity (paragraphs [0042], [0043]). Here, one ordinary skill in the art would find it obvious to “scale up” and/or optimally select a combined surface area within the claimed range from routine experimentation. As the combined surface area increases, the overall club weight decreases since the insert is lightweight compared to the body, thereby improving club head speed. Moreover, with a large crown insert, club CG will be lowered, adding forgiveness and high launch. With a large toe-side surface area, CG can be moved heel ward. This modification is considered to have a reasonable expectation of success. Lee teaches wherein the openings “may be the same or differently sized” (column 8, lines 64-67; column 9, lines 14-15), suggesting modifications to the insert size is reasonable. 
With respect to claim 28, Lee teaches wherein the toe- side insert 120 and the crown insert 180 inherently comprise a combined outer surface area, and wherein the body has an outer surface area, exclusive of the combined outer surface area of the toe-side insert and the crown insert, and inherently teaches a ratio of the outer surface area of the body to the combined outer surface area of the toe-side insert and the crown insert. Fig.’s 1-8 show the inserts 120 and 180 taking up a substantial portion of the golf club, however, Lee does not expressly disclose this value as a ratio to the remaining body surface area. Per MPEP 2144.04, the scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. One ordinary skill in the art would recognize that the inserts serve as a weight saving feature for freeing up discretionary mass that can then be used for adding forgiveness and/or moving CG to a desired location. As extrinsic evidence, See Chao et al. (US Pub. No. 2011/0159986) teaching wherein the size, location and of inserts are result effective variables for a clubs mass distribution, MOI and structural integrity (paragraphs [0042], [0043]). Here, one ordinary skill in the art would find it obvious to “scale up” and/or optimally select a combined surface area within the claimed ratio from routine experimentation. Similar to the rejection of claim 26, when the combined outer surface area is so large, such that the ratio of outer surface area of the body to the combined outer surface area is less than .9, expected results are produced: the overall club weight decreases since the surface area of the body portion made of metal (i.e. heavier than insert) is less than the combined surface area of the lightweight inserts. This improves club head speed. Moreover, with a large crown insert, club CG will be lowered, adding forgiveness and high launch. With a large toe-side surface area, CG can be moved heel ward. This modification is considered to have a reasonable expectation of success. Lee teaches wherein the openings “may be the same or differently sized” (column 8, lines 64-67; column 9, lines 14-15), suggesting modifications to the insert size is reasonable. 
With respect to claim 29, Lee teaches wherein the toe-side insert 120 and the crown inserts 180 are formed from a fiber-reinforced polymeric material (column 7, lines 1-8).  

7.	Claims 31-33, are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pat. No. 9,457,245) in view of Beach et al. (US Pub. No. 2012/0220387). 
With respect to claim 31, Lee teaches a second weight 170, attached to the sole section in a second location (Fig. 8), wherein the first weight and the second weight are interchangeable (column 10, lines 16-21); and wherein: the body further comprises a hosel 109. Lee does not expressly teach an adjustable head-shaft connection assembly coupled to the hosel 109.  However, Beach et al., directed to the analogous art of golf club heads, teaches such features to be known in the art (paragraph [0095]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to use an adjustable head-shaft connection assembly coupled to the hosel as taught by Beach et al. This allows convenient changing of shafts, and adjustments to lie and loft angle, allowing players to customize their golf club to their preference. 
With respect to claims 32-33, Lee teaches wherein the first and second locations are proximate the rear portion and proximate a rearward portion of the toe-side opening (Fig.’s 3, 8). Regarding the claimed location of the first location, secondary reference Beach et al. teaches a first location of a first weight portion proximate the front portion (Fig’s 15A, 17-18). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to reposition a weight toward the front portion. The motivation to combine is to move CG forward, which will lower spin and lower trajectory. The proposed combination is considered to have a reasonable expectation of success. Weight ports and attachments of the weight are easily accomplished by known manufacturing means without frustrating the primary functionality of Lee. Moreover, Lee expressly contemplates weight members at “desired locations” (column 12, lines 36-55).
Since Beach et al. teaches the weight being proximate the face (Fig’s 15A, 17-18) and Lee teaches wherein the toe insert is spaced from the face (Fig. 2), the combined teachings are considered to teach at least a portion of the first weight is forward and proximate the toe-side  opening.  In the alternative, the location of the weights and inserts is considered an obvious design choice based on how the club designer intends to distribute mass. Lee recognizes that “weight members” can be “strategically placed on the head 102 in order to modify the weight distribution of the head” (column 10, lines 1-3). Inserts are also known to be strategically positioned at a locations where impact stresses are reduced and weight is intended to be reduced – See e.g. Chen (US Pub. No. 2005/0096154) at paragraph [0004] cited as extrinsic evidence. By positioning a weight forward and proximate a sole toe insert, certain expected results are achieved. First, the inserts are removed from impact stresses that occur near the face. Moreover, weight is moved closer to the face, which expectantly lowers ball trajectory and increases spin. 

8.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pat. No. 9,457,245) in view of Beach et al. (US Pub. No. 2012/0220387) and further in view of Lu (US Pat. No. 6,955,612). 
With respect to claim 34, Lee teaches wherein the sole section of the body comprises a front-to-rear rib 136, extending in a front-to-rear direction from proximate a forward location to proximate the second location.  In view of the combinations of Beach et al. – a forward positioned first weight, the combined teachings of Lee and Beach et al. meet the claim limitations. The motivation to combine is the same as stated above. 
Admittedly, the rib 136 forms part of the outer sole surface and, arguably, is not an “internal rib”. However, examiner cites to analogous art Lu for its teaching of positioning of a front to rib internal to a low weight insert positioned on the outer surface (Fig.t 7-8). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to make the rib 136 of Lee internally positioned. This modification will hide portions of the interface between the insert and the openings where drag is produced. By reducing these portions, it will  expectantly and advantageously create a smoother surface for aerodynamic improvements. This proposed modification is considered to have a reasonable expectation of success. The inserts of Lee and Lu can easily be modified with holes to allow the weights to access the weight ports of the body. 

9.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pat. No. 9,457,245) in view of Lu (US Pat. No. 6,955,612). 
With respect to claim 35, Lee teaches wherein the sole section of the body comprises a front-to-rear rib 136, extending in a front-to-rear direction from proximate the front portion to proximate the rear portion.  Admittedly, the rib forms part of the outer sole surface and, arguably, is not an “internal rib”. However, examiner cites to analogous art Lu for its teaching of positioning of a front to rib internal to a low weight insert positioned on the outer surface (Fig.t 7-8). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to make the rib 136 of Lee internally positioned. This modification will hide portions of the interface between the insert and the openings where drag is produced. By reducing these portions, it will  expectantly and advantageously create a smoother surface for aerodynamic improvements. This proposed modification is considered to have a reasonable expectation of success. The inserts of Lee and Lu can easily be modified with holes to allow the weights to access the weight ports of the body. 

10.	Claims 37-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pat. No. 9,457,245) in view of Ban (US Pat. No. 8,192,303).
With respect to claims 37 and 40, Lee teaches a golf club head 102, comprising: a front portion, a rear portion, a toe portion, a heel portion, a crown portion, and a sole portion; a body 108, at least partially defining the front portion, the rear portion, the toe portion, the heel portion, the crown portion, and the sole portion, wherein the body 108 comprises: a sole section 136, partially defining the sole portion and extending from the front portion to the rear portion, wherein the sole portion is configured to retain interchangeable weight 170 (column 10, lines 1-25); a heel-side opening, at least partially located in the heel portion; and a toe-side opening, at least partially located in the toe portion; wherein the sole section 136 separates the heel-side opening from the toe-side opening (Fig.’s 1-8); a fiber-reinforced polymeric material covering the heel-side opening and the toe-side opening (i.e. inserts 120, 122 are formed from fiber-reinforced polymeric material – column 7, lines 1-8)
Lee further teaches first and second interchangeable weights 170 (column 10, lines 19-20), but does not expressly disclose the claimed locations of these weights. However, Ban, directed to the analogous art of golf clubs, teaches the following to be known in the art: a central sole section configured for retaining a weight 20 in both a forward location on the sole portion, forward of a center-of- gravity CG of the golf club head, and a rearward location on the sole portion, rearward of the center-of-gravity of the golf club head (Fig. 2; column 2, lines 44-67; column 3) ; a first weight 20, retained by the sole section in the forward location; and a second weight 20, retained by the sole section in the rearward location Id. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to position weights in a forward and rearward position along a central sole section, as taught by Lee. This expectantly provides a club CG near the club centerline (front to back) and reduces spin and trajectory. The proposed combination is considered to have a reasonable expectation of success. Weight ports and attachments of the weight are easily accomplished by known means. Moreover, Lee expressly contemplates weight members at “desired locations” (column 12, lines 36-55).
Regarding the claim limitation that the weights be positioned on the sole section, which bisects the toe and heel openings, examiner notes Lee teaches a sole section 156 bisecting the toe and heel openings. To position the weights at these locations would have been obvious to one ordinary skill in the art at the time of applicant’s effective filing. The sole section 156 aligns with the face center and will provide a neutral CG. The resulting ball flight will produce a straight or unbiased flight since CG is centrally positioned (in toe to heel direction). 
Regarding the claimed location of the first weight (i.e. at least a portion is forward of the toe-side opening), examiner submits the following. Secondary reference Ban teaches a first location of a first weight portion 20 proximate the front portion (Fig. 2) and Lee teaches wherein the toe insert is spaced from the face (Fig. 2). As such, the combined teachings are considered to teach at least a portion of the first weight is forward the toe-side  opening.  In the alternative, the location of the weights and inserts is considered an obvious design choice based on how the club designer intends to distribute mass. Lee recognizes that “weight members” can be “strategically placed on the head 102 in order to modify the weight distribution of the head” (column 10, lines 1-3). Inserts are also known to be strategically positioned at a locations where impact stresses are reduced and weight is intended to be reduced – See e.g. Chen (US Pub. No. 2005/0096154) at paragraph [0004] cited as extrinsic evidence. By positioning a weight forward and proximate a sole toe insert, certain expected results are achieved. First, the inserts are removed from impact stresses that occur near the face. Moreover, weight is moved closer to the face, which expectantly lowers ball trajectory and increases spin. 
With respect to claim 38, Lee teaches wherein: the body further comprises a crown opening, at least partially located in the crown portion (Fig.’s 2 and 7); and the fiber-reinforced polymeric material also covers the crown opening (column 7, lines 1-8).

11.	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pat. No. 9,457,245) in view of Ban (US Pat. No. 8,192,303) and further in view of Goudarzi et al. (US Pat. No. 9,101,811). 
With respect to claim 39, Lee teaches wherein: the sole section 136 of the body comprises a front-to-rear rib, extending in a front-to- rear direction from proximate the forward location to proximate the rearward location (Fig.’s 1-8). The combination of Lee and Ban, as set forth above in the rejection of claim 37, further teach wherein the sole section 136 further comprises a first weight-retaining feature (Lu – forward weight retaining feature 131a) and a second weight-retaining feature (Lu – rear weight retaining feature 131d); the first weight-retaining feature 131a retains the first weight 20 in the forward location; the second weight-retaining feature 131d retains the second weight 20 in the rearward location. The motivation to combine is the same as stated above. 
Lee does not expressly teach wherein the rib is internally positioned, or wherein the internal rib is co-formed with the first weight retaining feature. However, Goudarzi et al., directed to the analogous art of golf club heads, teaches such features to be known in the art (column 7, lines 25-30; Fig.’s 13-15). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to position the rib 136 internally such that the insert covers the rib. This will hide portions of the interface between the insert and the openings, which will expectantly and advantageously create a smoother surface for aerodynamic improvements. This proposed modification is considered to have a reasonable expectation of success. The inserts of Lee can easily be modified with holes to allow the weights to access the weight ports of the body. Moreover, forming the weight retaining features integrally with the rib promotes a streamlined manufacturing process, minimizing both assembly of parts and structurally deficient connections. 

12.	Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pat. No. 9,457,245) in view of Ban (US Pat. No. 8,192,303) and further in view of Goudarzi et al. (US Pat. No. 9,101,811) and even further in view of Akiyama (US Pub. No. 2016/0166893). 
With respect to claim 41, Lee teaches two separate fiber-reinforced polymeric material inserts covering the toe and heel openings, respectively, as opposed to one insert. However, Goudarzi et al., directed to the analogous art of golf club heads, teaches a single insert 210 covering each of heel and toe openings on the sole to be known in the art (Fig. 12-15; column 7, lines 13-55). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize a single insert or sole shell portion within the golf club of Lee. This will hide portions of the interface between the insert and the openings, which will expectantly and advantageously create a smoother surface for aerodynamic improvements. This proposed modification is considered to have a reasonable expectation of success. The inserts of Lee and Lu can easily be modified with holes to allow the weights to access the weight ports of the body. 
	Lee, as modified above, does not expressly teach wherein the insert comprises a jog configured to accommodate first weight portions. However, Akiyama, directed to the analogous art of golf club heads, teaches such features as a sole shell insert 163 comprising a jog to accommodate forward weight 161 to be known in the art (Fig. 11; paragraphs [0069]-[0070]). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to structure the sole insert to include a jog that accommodates the forward weight. This expectantly allows access to the first weight and weight receiving feature. Moreover, the first weight can be connected directly to the weight receiving feature without being positioned thru an aperture of the insert. Apertures of the insert will decrease the structural integrity of the insert. The combination will allow for a large light weight insert without the need for multiple apertures. The proposed modification is considered to have a reasonable expectation as the polymeric material can be easily formed into irregular shapes via injection molding. 
Regarding the shape and arrangement of the insert (i.e. the toe side portion is claimed to be more forward than the heel-side), such features are considered to be an obvious design choice. The arrangement of a lightweight insert is known to be strategically arranged to manipulate mass distribution – See e.g. Chen (US Pub. No. 2005/0096154) at paragraph [0004] cited as extrinsic evidence. By having a bigger toe-side opening that is closer to the face than the heel side opening, one ordinary skill in the art would recognize that the club CG is shifted towards the heel. 
With respect to claim 42, Lee teaches two separate fiber-reinforced polymeric material inserts covering the toe and heel openings, respectively, as opposed to one insert. However, Goudarzi et al., directed to the analogous art of golf club heads, teaches a single insert 210 covering each of heel and toe openings on the sole to be known in the art (Fig. 12-15; column 7, lines 13-55). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize a single insert or sole shell portion within the golf club of Lee. This will hide portions of the interface between the insert and the openings, which will expectantly and advantageously create a smoother surface for aerodynamic improvements. This proposed modification is considered to have a reasonable expectation of success. The inserts of Lee and Lu can easily be modified with holes to allow the weights to access the weight ports of the body. 
	Lee, as modified above, does not expressly teach wherein the insert comprises a notch formed in a forward edge; the notch extends rearwardly from the forward edge; and the notch is configured to partially surround a first weight at least on a toe-ward side of the first weight. However, Akiyama, directed to the analogous art of golf club heads, teaches such features to be known in the art (Fig. 11; paragraphs [0069]-[0070]). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to structure the sole insert to include a notch as claimed. This expectantly allows access to the first weight and weight receiving feature. Moreover, the first weight can be connected directly to the weight receiving feature without being positioned thru an aperture of the insert. Apertures of the insert will decrease the structural integrity of the insert. The combination will allow for a large light weight insert without the need for multiple apertures. The proposed modification is considered to have a reasonable expectation as the polymeric material can be easily formed into irregular shapes via injection molding. 
Claim 43 is rejected based on the combined disclosure set forth above in the rejection of claims 37 and 41. 


Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,016,662. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims encompass a scope that reads on the subject claims.


Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711